—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 22, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her position as a commercial property underwriter for an insurance company because she was unable to secure affordable child care after her mother-in-law informed claimant that she was no longer available to babysit. The record establishes that claimant neither requested a leave of absence nor expended sufficient effort in searching for acceptable child care (see, Matter of Romano [Sweeney], 239 AD2d 690; see also, Matter of Ducat [Sweeney], 231 AD2d 796). We conclude that the decision of the Unemployment Insurance Appeal Board, finding that claimant was disqualified from receiving benefits on the ground that she voluntarily left her employment without good cause, is supported by substantial evidence (see, Matter of Romano [Sweeney], supra).
Mikoll, J. P., Mercure, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs. .